DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
In response to Office action mailed 01/12/2022, Applicants amended independent claims 1, 13, 15 and 20, and cancelled claims 14 and 21-27 in the response filed 04/26/2022.
Claim(s) 1-13 and 15-20 are pending examination.

Response to Arguments
Applicants’ amendments to the claims overcomes the previous prior art of record.

Reasons for Allowance
Claims 1-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 1, a frame including therein a cavity; a semiconductor chip in the cavity; a through via penetrating the frame; a connection pad on the frame and connected to the through via; a lower redistribution layer on a bottom surface of the frame and a bottom surface of the semiconductor chip; a connection terminal on the lower redistribution layer; an encapsulant filling the cavity and covering a top surface of the frame and a top surface of the semiconductor chip; and an upper redistribution layer on the encapsulant, wherein the lower redistribution layer includes: a lower insulating layer; a lower redistribution pattern on the lower insulating layer; and an under-bump metal (UBM) between the lower redistribution layer and the connection terminal, wherein the upper redistribution layer includes: an upper insulating layer; an upper redistribution pattern on the upper insulating layer; and an upper via and an upper connection pad connected to the upper redistribution pattern, wherein the lower insulating layer includes: Page 2 of 11Appl. No. 17/001,992Atty. Docket No. 287/1030_00  an inner insulating pattern surrounding a side surface of the UBM; and an outer insulating pattern surrounding a side surface of the inner insulating pattern, and wherein the outer insulating pattern includes a first compound that is a precursor compound and a second compound that is cyclized from the first compound and the inner insulating pattern includes the second compound, and a proportion of the second compound relative to the first compound in the inner insulating pattern is higher than the proportion of the second compound relative to the first compound in the outer insulating pattern.
Claims 2-12 are allowed, because they depend from the allowed claim 1.  
Independent claim 13 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 13, a semiconductor chip; a mold layer surrounding a side surface of the semiconductor chip; a lower redistribution layer under the semiconductor chip and the mold layer; an upper redistribution layer on the semiconductor chip and the mold layer; and a through-mold via penetrating the mold layer, wherein the lower redistribution layer includes: a lower insulating layer; a lower redistribution pattern on the lower insulating layer; and a lower via and an under-bump metal (UBM) connected to the lower redistribution pattern, wherein the lower insulating layer includes: an inner insulating pattern surrounding a side surface of the UBM; and an outer insulating pattern surrounding a side surface of the inner insulating pattern, and wherein the inner insulating pattern has a polygonal or circular rim shape in a plan view.
Claims 15-19 are allowed, because they depend from the allowed claim 13.  
Independent claim 20 is allowed, because the prior art of record, either singularly or in combination, does not disclose or suggest, in combination with the other claimed elements in claim 20, a semiconductor chip; a mold layer surrounding a side surface of the semiconductor chip; a lower redistribution layer under the semiconductor chip and the mold layer; an upper redistribution layer on the semiconductor chip and the mold layer; Page 6 of I IAppl. No. 17/001,992Atty. Docket No. 287/1030_00a through-mold via penetrating the mold layer and connected to the lower redistribution layer and the upper redistribution layer; and a solder bump between the semiconductor chip and the lower redistribution layer, wherein the lower redistribution layer includes: a lower insulating layer covering a bottom surface of the mold layer; a lower redistribution pattern on the lower insulating layer; and a lower via and an under-bump metal (UBM) connected to the lower redistribution pattern, wherein the lower insulating layer includes: an inner insulating pattern surrounding a side surface of the UBM; and an outer insulating pattern surrounding a side surface of the inner insulating pattern, and wherein the outer insulating pattern includes a first compound that is a precursor compound and a second compound that is cyclized from the first compound and the inner insulating pattern includes the second compound, and a proportion of the second compound relative to the first compound in the inner insulating pattern is higher than the proportion of the second compound relative to the first compound in the outer insulating pattern.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895



/KYOUNG LEE/Primary Examiner, Art Unit 2895